Election/Restrictions
Generic claim 1 is allowable. The restriction requirement among species, as set forth in the Office action mailed on September 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 9 – 11 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Xiaochun Zhu and Hesong Cao on December 16, 2021.
The application has been amended as follows:
Claim 1, lines 21-22; claim 19, line 3: “the operation” was changed to --an operation--.
Claim 1, line 31; claim 19, line 11: “which receiving recess” was changed to --wherein the receiving recess--.
Claim 1, line 32: “cavity walls” was changed to --the cavity walls--.
Claim 1, line 38; claim 19, line 18: “of the upper portions” was changed to --of upper portions--.
Claim 1, line 42; claim 19, line 33: “of the cavity wall” was changed to --of the cavity walls--.
Claim 13, lines 6-9: the limitation “a diaphragm seat mounted with a diaphragm portion thereon, said diaphragm portion is regularly arranged with a plurality of diaphragm units with respect to a center thereof, and said diaphragm seat is provided with a plurality of mounting holes for accommodating the respective diaphragm units;” was deleted.
Claim 14, lines 3-5: the limitation “a diaphragm seat mounted with a diaphragm portion, said diaphragm portion is regularly arranged with a plurality of diaphragm units with respect to a center thereof, which are reciprocally compressible and stretchable; and” was deleted.
Claim 14, line 9: “valve;” was changed to --valve; and--.
Claim 14, line 11: “the base” was changed to --a base--.
Claim 19, line 20: “a portion” was changed to --portions--.
Claim 21, line 2: “the form” was changed to --a form--.
REASONS FOR ALLOWANCE
Claims 1 – 7, 9 – 14 and 19 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Therefore, claims 1 – 7, 9 – 14 and 19 – 23 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 2018/0320681) and Zhang (US 2016/0040664) teaches a similar micro-fluid pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746